Citation Nr: 0831541	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-06 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral carpal 
tunnel syndrome. 

2. Entitlement to service connection for hepatitis C.

3. Entitlement to service connection for post-traumatic 
stress disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1967 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in March 2004 and in December 
2005 of a Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In December 1991, the veteran was awarded disability benefits 
by the Social Security Administration, but the disabilities 
were not identified. 

As the records of Social Security Administration may be 
supportive of the veteran's claims, the records should be 
obtained.  

In light of these circumstances, further evidentiary 
development is needed under the duty to assist.  Accordingly, 
the case is REMANDED for the following action:

1. Obtain the records of the Social 
Security Administration.

2. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board. 


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


